Mr. Presiding Justice Gary delivered the opinion, of the Court. The appellant filed a judgment creditor’s bill based upon the return of an execution, which return is as follows: “ The within named defendant and no property of the within named defendant found in my county upon which to levy this writ. I therefore return the same, no property found and no part satisfied, this 25th day of March, A. ID. 1895, by order of plaintiff’s attorney. James Pease, Sheriff, by J. A. McCartney, Deputy.” The opinion of Judge Shepard in Pecos Irrigation Co. v. Olson, 63 Ill. App. 313, leaves nothing for me to say in this case, except that the decree dismissing the bill is affirmed.